Title: To Benjamin Franklin from Vergennes, 17 August 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 17. Aout 1780.
M. de Sartine, Monsieur, m’a fait remettre un mémoire qui lui a été présenté par le S. Jackson Jones Sujet des Etats Unis de l’Amerique Septentrionale, lequel se trouve actuellement à Paris, ou un enchainement de Malheurs le reduit à la necessité de solliciter un emprunt d’argent pour retourner dans sa Patrie. Je vois par le Memoire que j’ai l’honneur de vous communiquer ci-joint que le S. Jackson Jones S’est deja adressé à vous, Monsieur, et que vous lui avez fait une avance de Trente guinées pour sureté de laquelle il a deposé entre vos mains une Lettre de change acceptée sur Londres. Avant de prendre un parti sur cette Demande, Je souhaiterois savoir votre Opinion, Monsieur, sur la personne de cet Americain, ce qui peut être venu à votre Connoissance des faits qu’il expose, le Degré de Sureté que presente l’Effet qu’il vous a remis tant pour l’avance que vous lui avez faite que sur celle dont il a encore besoin, l’Echeance fixe de cet éffet, enfin l’égard que peut meriter ce Particulier et la mesure d’intérêt que vous y prenez. Je vous serai très obligé de vouloir bien me le mander en me renvoyant la piece ci-Jointe.
J’ai l’honneur d’etre très parfaitement, Monsieur, Votre &c.
(signé) De Vergennes
M. Franklin.
